Citation Nr: 0007936	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  96-42 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for lung cancer as a result 
of claimed exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1953 to November 
1965.  This included service in Vietnam.

A review of the record discloses that in November 1998 the 
case was remanded in pertinent part to obtain pertinent VA 
treatment records referenced by the veteran pertaining the 
veteran's claim for service connection for lung cancer as a 
result of reported exposure to Agent Orange.  The case has 
been returned to the Board for appellate review.


FINDING OF FACT

There is no competent evidence of current lung cancer or of 
such cancer within 30 years of in service exposure to a 
herbicide agent.


CONCLUSION OF LAW

The claim for service connection for lung cancer as the 
result of reported exposure to Agent Orange is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well-grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an inservice injury or disease 
and the current disability.  Epps, 126 F.3d. at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d. 604 
(Fed. Cir. 1996) (per curiam).  Where the determinative issue 
involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, 126 
F.3d. at 1468.  Further, in determining whether a claim is 
well grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

With regard to establishing a well-grounded claim, the 2nd 
and 3rd Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical, or in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, now provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam Era and 
currently have one of the diseases listed in 38 C.F.R. 
§ 3.309(e) (1999).  38 C.F.R. § 3.307(a)(6) (1999).  The 
veteran's active duty, as noted above, included service in 
Vietnam and during the Vietnam Era.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of Section 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of Section 3.307(d) are also 
satisfied; chloracne or other acneiform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

The diseases listed at Section 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service except that respiratory cancers shall have become 
manifest within 30 years after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Federal Circuit has determined that the veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Public Law No. 98-542, Section 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d., 1039 (Fed. Cir. 1994).  
The rationale involved in Combee also applies to claims based 
on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 
155, 160 (1997).

The veteran and his representative argue that he has cancer 
of the lung which was present before March 1995, a date which 
was 30 years following his departure from Vietnam on March 
10, 1965.  The veteran has referred to a nodule of the lung 
showing up on a chest X-ray study done on routine physicals 
in July 1991 and November 1992 in Honolulu, Hawaii.  He has 
claimed that the films were obtained by him and shown to 
health care professionals at the VA Medical Center in Loma 
Linda, California, in 1996.  He has also asserted that the 
physicians concurred that the nodule shown on the 1991 
apparently was the same as one shown at the Loma Linda 
facility in October 1995.

The claim was remanded to the RO in an attempt to obtain 
additional information in November 1998.  No response was 
received from the facility in Honolulu where the veteran 
reported having chest X-ray studies in 1991 and 1992.  The 
abdomen study done at the VA facility in October 1995 was 
negative for findings in the kidney, ureter, or bladder.  
However, there was a 1.5-centimeter nodule seen in the left 
lower lung base.  It was specifically indicated that "we 
cannot exclude the possibility of a primary or secondary lung 
tumor."  A CT abdomen study done at the same facility in 
January 1998 showed a minimal prominence of the right adrenal 
gland measuring about 1.5 centimeters.  It was noted this was 
unchanged since previous examinations and was probably of no 
clinical significance.

A CT scan of the thorax study done at that time also showed a 
small nodule in the anterior aspect of the left lower lung.  
Again, it was noted that this remained unchanged since 
previous examinations.  The primary diagnostic interpretation 
was a minor abnormality.

The medical evidence of record therefore shows that while 
there was a suspicion of the small nodule possibly being 
associated with cancer, this has not been confirmed by the 
subsequent medical evidence, the most recent evidence of 
which has described the nodule as a minor abnormality only.  

The Court has previously held that statements from doctors 
that are inconclusive as to the origin of a disease cannot 
fulfill the nexus requirement to well ground a claim.  Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  However, use of cautious language 
does not always express inconclusiveness in a doctor's 
opinion on etiology, and such language is not always too 
speculative for purposes of finding a nexus. Cf. Watai v. 
Brown, 9 Vet. App. 441 (1996).

An opinion should be viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words.  Lee v. Brown, 10 Vet. App. 336, 339 (1997) (applying 
the Tirpak and Watai analysis to a determination as to 
whether evidence was new and material).  An opinion can be 
too speculative in order to provide the degree of certainty 
required for well grounding a claim.  Bloom v. West, 12 Vet. 
App. 185 (1999). 

In this case the October 1995 opinion amounts to speculation, 
which has not been confirmed.

Accordingly, there is no competent evidence of lung cancer 
subsequent to service.  While the veteran has expressed his 
belief that he currently has lung cancer that is related to 
Agent Orange exposure, he is not medically qualified to 
render such an opinion.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  The claim for service connection is not well 
grounded as a result since there is no competent evidence 
confirming the presence of lung cancer.

The Court has held that in the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity symptomatology, a 
claim is not well grounded.  Chelte v. Brown, 10 Vet. App. 
268 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where there is a resulting disability.

In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  The undersigned notes that 
the Court has held in a long line of cases that if an 
appellant fails to submit a well-grounded claim, VA does not 
have a duty to assist in any further development of the 
claim.


ORDER

Service connection for lung cancer as a result of claimed 
exposure to Agent Orange is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

